Title: To George Washington from William Smallwood, 4 September 1781
From: Smallwood, William
To: Washington, George


                  
                     Dear Sir,
                     Annapolis Septr 4th 1781
                  
                  I have the pleasure to acquaint you that since I wrote you on the 1st Instt. I have received arms and Accoutrements for the 4th Regiment and about one Hundred of the 5th and the State promise to make every exertion to forward Supplies of Cloathing after the Troops into Virginia which induces me to order them to March early Tomorrow Morning with all possible dispatch to join the Marquis as they are light and not incumbered with Baggage I hope their March will be so rapid that they will arrive in Time to aid the Marquis Materially in checking and Retarding Lord Cornwallis’s Retreat shou’d he attempt it thro’ Carolina which at present seems probable as we have just heard from Alexandria of the arrival of the French Fleet consisting of twenty eight Ships of the Line in Chesapeake this Intillegence is not confirmed but from the probability of the Event is generally believed here.  I am with very sincere Regard Your Excellency’s most Obedt & very Humle Sevt
                  
                     W: Smallwood
                  
               